     Case: 3:20-cr-00105-wmc Document #: 1 Filed: 08/19/20 Page 1 of 3



                                                                                           DOC NO
                                                                                         REC'D/Fflf0-
                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN                            2020 AUG 19 PM 6: I~
- ------------------------------+-;')-t:
                                      ,...---+--t-rll
                                            • -   •
                                                                                            op· _)j:''l.lt~
                                                                                                       1 LI\
                                                                                                      1...
                                                                                                            - ,"l

                                                                                    CLERK US DIS T CG!aiR
UNITED STATES OF AMERICA                                      SEALED INDICTMENT             WO GF WI

             V.
                                                                20
                                                    Case No. _ __ _ __ _ __CR 10 5 WMC
                                                             18 U.S.C. § 924(c)
KONG VANG,                                                   21 u.s.c. § 846
PADER YANG, and                                              21 U.S.C. § 841(a)(l)
SHOUA LEE,                                                   18 U.S.C. § 922(g)(l)

                            Defendants.


THE GRAND JURY CHARGES:
                                        COUNTl

      On or about June 30, 2020, in the Western District of Wisconsin, the defendants,

                                    KONG VANG and
                                     SHOUA LEE,

knowing they had previously been convicted of offenses punishable by a term of

imprisonment exceeding one year, knowingly and unlawfully possessed in or affecting

commerce a Hi-Point .40 caliber handgun, said fiTearm having previously traveled in

and affected interstate commerce.

             (In violation of Title 18, United States Code, Section 922(g)(l)).

                                        COUNT2

      From on or about April 8, 2020 to on or about July 15, 2020, in the Western

Disb:ict of Wisconsin and elsewhere, the defendants,

                                    KONG VANG and
                                     PADERYANG,
      Case: 3:20-cr-00105-wmc Document #: 1 Filed: 08/19/20 Page 2 of 3




knowingly and intentionally conspired with each other to distribute 50 grams or more

of a mixture or substance containing a detectable amount of methamphetamine, a

Schedule II controlled substance, in violation of Title 21, United States Code, Section

841(a)(l).

              (All in violation of Title 21, United States Code, Section 846).

                                        COUNT3

       On or about July 15, 2020, in tl1e Western Disb:ict of Wisconsin, tl1e defendants,

                                    KONG VANG and
                                     PADERYANG,

knowingly and intentionally possessed with intent to disb:ibute 50 grams or more of a

mixture or substance containing a detectable amount of methamphetamine, a Schedule

II controlled substance.

             (In violation of Title 21, United States Code, Section 841(a)(l)).

                                        COUNT4

       On or about July 15, 2020, in tl1e Western DistTict of Wisconsin, tl1e defendant,

                                     KONG VANG,

knowing he had previously been convicted of an offense punishable by a term of

imprisonment exceeding one year, knowingly and unlawfully possessed in or affecting

commerce a Hi-Point .40 caliber handgun, an IMI Desert Eagle 9mm handgun, a Taurus

.380 caliber handgun, a Llama 9mm handgun, a Lorcin .380 caliber handgun, Blazer

9mm ammunition, Federal 9mm ammunition, Winchester .40 caliber, 12 gauge and .22




                                             2
      Case: 3:20-cr-00105-wmc Document #: 1 Filed: 08/19/20 Page 3 of 3




caliber ammunition, and PPU .380 caliber ammunition, said firearms and ammunition

having previously traveled in and affected interstate commerce.

              (In violation of Title 18, United States Code, Section 922(g)(l)).

                                         COUNTS

       On or about July 15, 2020, in tl1e Western District of Wisconsin, the defendants,

                                    KONG VANG and
                                     PADER YANG,

knowingly and unlawfully possessed a loaded Hi-Point .40 caliber handgun, a loaded

IMI Desert Eagle 9mm handgun, a loaded Taurus .380 caliber handgun, a loaded Llama

9mm handgun, a loaded Lorcin .380 caliber handgun in furtherance of a drug

h·afficking crime, specifically, possession with intent to dish·ibute a mixture or

substance containing a detectable amount of methamphetamine as alleged in Count 3 of

this indictment.

               (In violation of Title 18, United States Code, Section 924(c)).




                                                                                +-/~~jo
                                          Indictment returned: _()_6{__,_~.. _·~qJo ~_
SCOTT C. BLADER
United States Attorney




                                             3
